DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action has been issued in response to Applicant’s Communication of amended application S/N 16/239,632 filed on November 6, 2021.  Claims 22 to 32, 34 to 37, and 39 to 41 are currently pending with the application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 22 to 32, 34 to 37, and 39 to 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 to 7 of U.S. Patent No. 10,192,200. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the copending application and is covered by the copending application since both applications are claiming common subject matter, as follows: storing and ranking contact data to classify the contacts in a first set of local contacts that will be stored locally in the user device, and a first set of directory contacts that will be provided as an option for presentation to the user when entering data in an input field.  Following mapping of claims 22 to 30 of Instant Application to claims 1 to 7 and 16 of U.S. Patent. Similar mapping applies to claims 31, 32, 34 to 37, and 39 to 41 of instant application, since they recite similar limitations.  

Instant Application
U.S. Patent 10,192,200

23. The method of claim 22, wherein the first set of local contacts is provided for the local storage prior to the first user device presenting the input field to the first 3Preliminary AmendmentDocket No.: 085804-621251 user for entering the data.
26. The method of claim 22, further comprising providing a second directory contact and a third directory contact, each from the first set of directory contacts, to the first user device responsive to the query, wherein the first, second, and third directory contacts are presented to the first user in the user interface in a ranked order based on the ranking for the first user device.

16. The storage medium of claim 15, wherein the user context of the first user device is based 

2. The method of claim 1, further comprising ranking each of the plurality of contacts to provide a third ranking associated with a second user device of the first user, wherein the third ranking is based at least on a likelihood that future communication with each respective contact will be performed via the second user device.
25. The method of claim 24, wherein the likelihood of future communication is determined based at least on a prior communication history with the respective contact.
3. The method of claim 2, wherein the likelihood of future communication for the second user device is determined based at least on a prior communication history with the respective contact.
27. The method of claim 22, wherein the ranking of each of the plurality of contacts comprises ranking each contact using unique profile information for the contact.
4. The method of claim 1, wherein the ranking of each of the plurality of contacts to provide the first ranking comprises ranking each contact using unique profile information for the contact.
28. The method of claim 22, wherein the first set of local contacts is provided to the first user device via an address book server of the server 


6. The method of claim 1, wherein the first ranking is based at least on a user context of the first user device, the method further comprising: ranking the plurality of contacts based on at least a user context of a second user device of the first user to provide a third ranking associated with the second user device; and dividing, based on the third ranking, by the server platform, the plurality of contacts to provide a second set of local contacts and a second set of directory contacts; providing the second set of local contacts for local storage on the second user device; and providing a second directory contact, from the second set of directory contacts, to the second user device.
30. The method of claim 29, wherein the user context of the first user device is based at least on a physical characteristic of the first user device, or a time of day.
7. The method of claim 6, wherein the user context of the first user device is based on a time of day.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 31, 32, 34 to 37, 40, and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cort et al. (U.S. Publication No. 2011/0191340) hereinafter Cort, and further in view of Shih et al. (U.S. Publication No. 2015/0201062) hereinafter Shih.
As to claim 31:
Cort discloses:
A system, comprising: at least one processor; and memory storing instructions configured to instruct the at least one processor to: 
store contact data for each of a plurality of users including a first user, the contact data comprising a plurality of contacts for the first user, the contact data further comprising data associated with messages sent to the first user by each of the plurality of contacts, wherein the messages sent to the first user are sent to a plurality of user devices associated with the first user, the plurality of user devices including a first user device and a second user device [Paragraph 0006 teaches generating profile data for each of a plurality of users including a first user, the profile data related to contacts or persons used in messages to or from each user, ; 
rank each of the plurality of contacts to provide rankings for the first user device and the second user device, the rankings based at least in part on the data associated with the messages sent to the first user by each contact via the first user device and the second user device, respectively [Paragraph 0098 teaches ranking contacts based on the relevancy index between the contact and the user of the terminal; Paragraph 0099 teaches processing messages to determine the scoring for each of the contacts; Paragraph 0104 teaches computing the relevancy score for each contact or person based on the data in the profile, such as the total number of messages received from the person; Paragraph 0105 teaches scores of the persons (contacts) indicate relevancy to the user, where, the higher the score, the more relevant the person is to the user; Paragraph 0106 teaches the scores for the addresses are used to sort the contacts, therefore, ranking the persons (contacts) based on the scores; Paragraph 0155 teaches the ranking of the contacts are dependent on the devices used, thus, the same list of contacts may be sorted differently, based on the relevancy to the particular device used to access the list, in other words, ranking the contacts ; 
extract the first and second sets of directory contacts [Paragraph 0122 teaches extracting profile information including contact information of the users, where the profile information stored in the PAB1(636) represents the first set of directory contacts; Paragraph 0126 teaches enhanced client 2 of a different device of the user, and PAB1(646), which represents the second set of directory contacts; Paragraph 0142 teaches provisioning an LDAP server for each user of a plurality of users, and receiving profile information, therefore, extracting the profile information, which contains all the contact information for the user, hence, including the first and second sets of directory contacts]; 
transmit the extracted directory contacts to a second server [Paragraph 0142 teaches the profile information is stored in a database associated with the LDAP server, in other words, storing all the contacts, including the first and second sets of directory contacts in the LDAP server, which is the second server].
Cort does not appear to expressly disclose divide, based on the rankings, the plurality of contacts to provide a first set of local contacts for local storage on the first user device, second set of local contacts for local storage on the second user device, and a first set and a second set of directory contacts stored remotely from the first user device, a number of the first set and second set of local contacts determined based on one or more physical characteristics of the first and second user devices respectively; provide, to the first user device, the first set of local contacts for the local storage on the first user device; and provide, to the second user device, the second set of local contacts for the local storage on the second user device.
Shih discloses:
divide, based on the rankings, the plurality of contacts to provide a first set of local contacts for local storage on the first user device, second set of local contacts for local storage on the second user device, and a first set and a second set of directory contacts stored remotely from the first user device, a number of the first set and second set of local contacts determined based on one or more physical characteristics of the first and second user devices respectively [Paragraph 0097 teaches sorting and selecting a number of contacts from the server for transmission to a client device, in other words, dividing the contacts based on the ranking for local storage on the user device and remote storage; Paragraph 0106 teaches user data includes personal information of users of different client devices, as account information, contacts information, messages, and device type, therefore, users can have multiple devices; Paragraph 0230 teaches selecting number of contacts associated with the user to be downloaded to the user’s mobile device, where the number of contacts to be included in the sub-set is determined in accordance with at least one condition, including the memory size of the client device, the processing capabilities of the client device, etc.; Paragraph 0231 teaches sorting of contacts may be based on the frequency by which contacts are encountered by the client device; Paragraph 0236 teaches downloading a set of contacts to be stored locally in the client device, where the number of contacts is determined by the size of the client device, processing capabilities of the client device, and so on, where, if the memory size of the client device is relatively small, the number of contacts downloaded from the server may be lesser than another number of contacts downloaded onto a device with more memory, in other words, the number of the first and second set of local contacts is determined based on one or more physical characteristics of the first and second user devices];
provide, to the first user device, the first set of local contacts for the local storage on the first user device [Paragraph 0230 teaches selecting number of contacts associated with the user to be downloaded to the user’s mobile device; Paragraph 0234 teaches downloading a number of ; and 
provide, to the second user device, the second set of local contacts for the local storage on the second user device [Paragraph 0230 teaches selecting number of contacts associated with the user to be downloaded to the user’s mobile device; Paragraph 0234 teaches downloading a number of contacts that is a subset of a complete contacts list of the user; Paragraph 0236 teaches transmitting the number of contacts for storage in a memory of the user device, therefore the first set of local contacts, where the sub-set of contacts can be the second set of local contacts].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Cort, by dividing, based on the rankings, the plurality of contacts to provide a first set of local contacts for local storage on the first user device, second set of local contacts for local storage on the second user device, and a first set and a second set of directory contacts stored remotely from the first user device, a number of the first set and second set of local contacts determined based on one or more physical characteristics of the first and second user devices respectively; provide, to the first user device, the first set of local contacts for the local storage on the first user device; and provide, to the second user device, the second set of local contacts for the local storage on the second user device, as taught by Shih [Paragraph 0097, 0106, 0230, 0231, 0234, 0236], because the applications are directed to the management of information associated with users, including user’s contacts, and the teachings of Cort could have been modified to further divide Cort’s ranked lists of contacts for each user device into subsets for local and remote storage as taught by Shih; dividing the full list of user contacts based on the ranking and further selecting a 

As to claim 32:
Cort discloses:
a first local contact to present to the first user from the local storage in response to the query from the first user device [Cort - Paragraph 0137 teaches based on a user's partial entry, the client provides a first contact suggestion from the local device database of the client, where the local database contains the set of local contacts].
Cort does not appear to expressly disclose the first set of local contacts.
Shih discloses:
the first set of local contacts [Paragraph 0230 teaches selecting number of contacts associated with the user to be downloaded to the user’s mobile device, where the number of contacts to be included in the sub-set is determined in accordance with at least one condition, including the memory size of the client device, therefore, the first set of local contacts; Paragraph 0234 teaches in response to the partial entry, the client device identifies and tries to match the string of one or more characters with the list of contacts downloaded from the server, and displays the identified contacts, therefore, the first set of local contacts include a first local contact to present to the user in response to the query].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Cort, by incorporating a first set of local contacts, as taught by Shih [Paragraph 0230, 

As to claim 34:
Cort further discloses:
the contact data for a respective contact of the plurality of contacts further comprises data extracted from the messages sent to the first user by the respective contact [Paragraph 0035 teaches profile builder extracts information about persons or contacts based on the received messages and the sent messages of the user; Paragraph 0099 teaches scanning the messages to capture the addresses of the senders and recipients of the messages].

As to claim 35:
Cort as modified by Shih discloses:
each of the first set of local contacts has a higher rank than any of the first set of directory contacts [Shih - Paragraph 0231 teaches sorting the contacts based on frequency by which contacts are encountered by the client device, where the sorting is a way of selecting the most relevant contacts or contacts most likely to be encountered by a user, therefore, the contacts that are selected to be downloaded for local storage have a higher rank than the contacts that are stored remotely in the server].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention 

As to claim 36:
Cort discloses:
A non-transitory computer-readable storage medium storing computer- readable instructions, which when executed, cause a system to:
store contact data for each of a plurality of users including a first user, the contact data comprising a plurality of contacts for the first user, the contact data further comprising data associated with messages sent to the first user by each of the plurality of contacts, wherein the messages sent to the first user are sent to a plurality of user devices associated with the first user, the plurality of user devices including a first user device and a second user device [Paragraph 0006 teaches generating profile data for each of a plurality of users including a first user, the profile data related to contacts or persons used in messages to or from each user, therefore, contact data including contacts for the user, including data associated with messages sent to the user; Paragraph 0035 teaches profile builder extracts information about persons or contacts based on the received messages and the sent messages of the user; Paragraph 0041 teaches profile includes various fields such as name of the person, phone number, email addresses, date and time of the last message received from the person, total number of messages received from the person, etc., ; 
rank each of the plurality of contacts to provide rankings for the first user device and the second user device, the rankings based at least in part on the data associated with the messages sent to the first user by each contact via the first user device and the second user device, respectively [Paragraph 0098 teaches ranking contacts based on the relevancy index between the contact and the user of the terminal; Paragraph 0099 teaches processing messages to determine the scoring for each of the contacts; Paragraph 0104 teaches computing the relevancy score for each contact or person based on the data in the profile, such as the total number of messages received from the person; Paragraph 0105 teaches scores of the persons (contacts) indicate relevancy to the user, where, the higher the score, the more relevant the person is to the user; Paragraph 0106 teaches the scores for the addresses are used to sort the contacts, therefore, ranking the persons (contacts) based on the scores; Paragraph 0155 teaches the ranking of the contacts are dependent on the devices used, thus, the same list of contacts may be sorted differently, based on the relevancy to the particular device used to access the list, in other words, ranking the contacts based on the messages sent to the user by each contacts, and the relevancy to the particular user device, including the first user device and the second user device]; 
extract the first and second sets of directory contacts [Paragraph 0122 teaches extracting profile information including contact information of the users, where the profile information stored in the PAB1(636) represents the first set of directory contacts; Paragraph 0126 teaches enhanced ; 
transmit the extracted directory contacts to a second server [Paragraph 0142 teaches the profile information is stored in a database associated with the LDAP server, in other words, storing all the contacts, including the first and second sets of directory contacts in the LDAP server, which is the second server].
Cort does not appear to expressly disclose divide, based on the rankings, the plurality of contacts to provide a first set of local contacts for local storage on the first user device, second set of local contacts for local storage on the second user device, and a first set and a second set of directory contacts stored remotely from the first user device, a number of the first set and second set of local contacts determined based on one or more physical characteristics of the first and second user devices respectively; provide, to the first user device, the first set of local contacts for the local storage on the first user device; and provide, to the second user device, the second set of local contacts for the local storage on the second user device.
Shih discloses:
divide, based on the rankings, the plurality of contacts to provide a first set of local contacts for local storage on the first user device, second set of local contacts for local storage on the second user device, and a first set and a second set of directory contacts stored remotely from the first user device, a number of the first set and second set of local contacts determined based on one or more physical characteristics of the first and second user devices respectively [Paragraph 0097 teaches sorting and selecting a number of contacts from ;
provide, to the first user device, the first set of local contacts for the local storage on the first user device [Paragraph 0230 teaches selecting number of contacts associated with the user to be downloaded to the user’s mobile device; Paragraph 0234 teaches downloading a number of contacts that is a subset of a complete contacts list of the user; Paragraph 0236 teaches transmitting the number of contacts for storage in a memory of the user device, where the sub-set of contacts can be the first set of local contacts]; and 
provide, to the second user device, the second set of local contacts for the local storage on the second user device [Paragraph 0230 teaches selecting number of contacts associated with the user to be downloaded to the user’s mobile device; Paragraph 0234 teaches .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Cort, by dividing, based on the rankings, the plurality of contacts to provide a first set of local contacts for local storage on the first user device, second set of local contacts for local storage on the second user device, and a first set and a second set of directory contacts stored remotely from the first user device, a number of the first set and second set of local contacts determined based on one or more physical characteristics of the first and second user devices respectively; provide, to the first user device, the first set of local contacts for the local storage on the first user device; and provide, to the second user device, the second set of local contacts for the local storage on the second user device, as taught by Shih [Paragraph 0097, 0106, 0230, 0231, 0234, 0236], because the applications are directed to the management of information associated with users, including user’s contacts, and the teachings of Cort could have been modified to further divide Cort’s ranked lists of contacts for each user device into subsets for local and remote storage as taught by Shih; dividing the full list of user contacts based on the ranking and further selecting a sub-set of contacts to be downloaded to the user’s device taking into consideration the smartphone’s processing capabilities provides a more efficient and user-friendly function for managing contacts in mobile devices, while improving response time of the interfaces, and optimizing the device’s storage (See Shih Paras [0213], [0233]).

	

	Cort as modified by Shih discloses:
the ranking is based at least on a likelihood that future communication with each respective contact will be performed via the user device [Shih - Paragraph 0231 teaches sorting the contacts based on frequency by which contacts are encountered by the client device, where the sorting is a way of selecting the most relevant contacts or contacts most likely to be encountered by a user, therefore, a likelihood of encounter by the client device; Paragraph 0233 teaches sorting the user contacts according to one or more relevant criterion to predict the likelihood that they will be requested by the user, where the criterion include encounter by the user device].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Cort, by ranking is based at least on a likelihood that future communication with each respective contact will be performed via the user device, as taught by Shih [Paragraph 0231, 0233], because the applications are directed to the management of information associated with users, including user’s contacts; ranking the contacts based on likelihood of future communication via the user device, optimizes the mobile device’s storage by downloading relevant contacts, while reducing the cost of data transmission for the user (See Shih Paras [0233]).

As to claim 40:
Cort further discloses:
the ranking for the first user device is further based at least on a user context of the first user device [Paragraph 0155 teaches ranks are dependent on the user devices, and/or the geographical location of the devices, where the list of contacts may be sorted differently based on , and the instructions further cause the system to: 
rank the plurality of contacts based at least on a user context of the second user device of the first user to provide the ranking for the second user device [Paragraph 0155 teaches the ranking of the contacts are dependent on the devices used, thus, the same list of contacts may be sorted differently, based on the relevancy to the particular device used to access the list, in other words, ranking the contacts based on the messages sent to the user by each contacts, and the relevancy to the particular user device, which can include the second user device].
Cort does not appear to expressly disclose classify each of the plurality of contacts as either a local contact or a directory contact based on the ranking for the second user device to define the second set of local contacts and the second set of directory contacts.
Shih further discloses:
classify each of the plurality of contacts as either a local contact or a directory contact based on the ranking for the second user device to define the second set of local contacts and the second set of directory contacts [Paragraph 0097 teaches sorting and selecting a number of contacts from the server for transmission to a client device, in other words, defining the local set of contacts and the directory contacts, based on the ranking; Paragraph 0230 teaches selecting number of contacts associated with the user to be downloaded to the user’s mobile device, where the number of contacts to be included in the sub-set is determined in accordance with at least one condition; Paragraph 0231 teaches sorting the contacts based on frequency by which contacts are encountered by the client device, where the sorting is a way of selecting the most relevant contacts or contacts most likely to be encountered by a user, therefore, a likelihood of encounter by the client device].


As to claim 41:
Cort as modified by Shih discloses:
the user context of the first user device is based at least on a physical characteristic of the first user device [Shih – Paragraph 0230 teaches selecting number of contacts associated with the user to be downloaded to the user’s mobile device, where the number of contacts to be included in the sub-set is determined in accordance with at least one condition, including the memory size of the client device, the processing capabilities of the client device, etc., therefore, user context of the device].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Cort, by incorporating the user context of the first user device is based at least on a physical characteristic of the first user device, as taught by Shih [Paragraph 0230], because the applications are directed to the management of information associated with users, including user’s contacts; ranking the contacts for local and remote storage based on the user device’s context, .

Claim 39 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cort et al. (U.S. Publication No. 2011/0191340) hereinafter Cort, in view of Shih et al. (U.S. Publication No. 2015/0201062) hereinafter Shih, and further in view of Gupta et al. (U.S. Publication No. 2011/0231407) hereinafter Gupta.
As to claim 39:
Cort as modified by Shih discloses all the limitations as set forth in the rejection of claim 36 above, but does not expressly disclose the first set of local contacts is provided to the first user device via an address book server of the server platform, and the first set of directory contacts is provided to the first user device via a directory server of the server platform. 
Gupta discloses:
the first set of local contacts is provided to the first user device via an address book server [354, Fig. 3, Contact Stores; Paragraph 0036 teaches different time periods may be defined for data mining contact stores for different subscriber levels (a manager's information may be derived from records for the past year, an assistant's information may be derived from records for the past six months, data for email communication may be collected for a longer period compared to data for voice calls, etc.) – in other words, the local contacts for each user can be stored in a centralized data store, in this case the contact stores; 360, Fig. 3, Server Platform], and the first set of directory contacts is provided to the first user device via a directory server [352, Fig. 3, Directory Server; Paragraph 0035 teaches Directory Server may also be source of contact information – it is well known in the art that the directory contacts are stored in the directory server, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Onyon as modified by Cort, and incorporate the functionality of providing the local and directory contacts from an address book and directory server respectively, of the server platform, as taught by Gupta [Paragraphs 0035, 0036; Fig. 3], because the applications are directed to the management of user contacts, and in order to be able to have both of the local and directory contacts lists available in a centralized storage; the local contacts should be stored in an address book server, and the directory contacts which the user will not request as often, in a directory server along with the rest of the population of the contacts available in the enterprise or company, so the retrieval of the frequent contacts is not impacted by the large amount of data available in the directory contact.

Response to Arguments
	The following is in response to Applicant’s arguments filed on November 6, 2020.  Applicant’s arguments have been fully and respectfully considered, but are not persuasive.

	In regards to claim 31, Applicant argues that “neither Onyon, Cort, nor Papakipos disclose dividing, by the first server, based on the rankings, the plurality of contacts to provide a first set of local contacts for local storage on the first user device, a second set of local contacts for local storage on the second user device, and a first set and a second set of directory contacts stored remotely from the first user device, a number of the first set and second set of local contacts determined based on one or more physical characteristics of the first and second user devices, respectively”. 
In response to the preceding argument, Examiner respectfully points that Cort is not relied upon for the teachings of the previous limitation, but secondary reference Shih, as explained in the rejections above, and included below for applicant’s benefit.
Shih [Paragraph 0097] teaches sorting and selecting a number of contacts from the server for transmission to a client device, in other words, dividing the contacts based on the ranking for local storage on the user device and remote storage, and further [Paragraph 0106] teaches user data includes personal information of users of different client devices, as account information, contacts information, messages, and device type, therefore, users can have multiple devices. Shih [Paragraph 0230] teaches selecting number of contacts associated with the user to be downloaded to the user’s mobile device, where the number of contacts to be included in the sub-set is determined in accordance with at least one condition, including the memory size of the client device, the processing capabilities of the client device, etc., [Paragraph 0231] teaches sorting of contacts may be based on the frequency by which contacts are encountered by the client device, and finally, [Paragraph 0236] teaches downloading a set of contacts to be stored locally in the client device, where the number of contacts is determined by the size of the client device, processing capabilities of the client device, and so on, where, if the memory size of the client device is relatively small, the number of contacts downloaded from the server may be lesser than another number of contacts downloaded onto a device with more memory, in other words, the number of the first and second set of local contacts is determined based on one or more physical characteristics of the first and second user devices].  It would have been obvious to one of ordinary skill in the art to combine the teachings of Cort and Shih, because the applications are directed to the management of information associated with users, including user’s contacts, and the teachings of Cort could have been modified to further divide Cort’s ranked lists of contacts for each user device into subsets for local and remote storage as taught by Shih; dividing the full list of user contacts based on the ranking and further selecting a sub-set of contacts to be downloaded to the user’s device taking into consideration the smartphone’s processing capabilities provides a more efficient and user-friendly function for managing contacts in mobile devices, while improving response time of the interfaces, and optimizing the device’s storage (See Shih Paras [0213], [0233]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969.  The examiner can normally be reached on Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/RAQUEL PEREZ-ARROYO/Examiner, Art Unit 2169